DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/21 has been entered.
Response to Amendment
The Amendment filed 02/23/21 has been entered. Claims 25, 33-35, 37, and 41 have been amended, claims 32 and 36 have been cancelled, and new claims 45-46 have been entered. Claims 25-31, 33-35, and 37-46 are addressed in the following office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2021 was filed after the mailing date of the Notice of allowance on 6/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/466,740, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the application does not divulge “an everted portion extending proximally past at least the distal portion of the tubular structure” or “an everted portion extending proximally past at least a portion of the scaffold member”. Hence, claims 25-40 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 14/430,519, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the application does not divulge “an everted portion extending proximally 
The disclosure of the prior-filed application, Application No. PCT/US2013/061470, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the application does not divulge “an everted portion extending proximally past at least the distal portion of the tubular structure” or “an everted portion extending proximally past at least a portion of the scaffold member”. Hence, claims 25-40 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 61/728,775, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the application does not divulge “an everted portion extending proximally past at least the distal portion of the tubular structure” or “an everted portion extending proximally past at least a portion of the scaffold member”. Hence, claims 25-40 are not entitled to the benefit of the prior application.
Drawings
The drawings were received on 07/07/21.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Matthew Williams on 05/18/21 (see previous reasons for allowance with attached interview summary form).
The application has been amended as follows: 
Claims 28, 30, and 37-46 have been cancelled. 
25.	(Currently Amended) A system for treating occlusive material in a blood vessel, comprising: 
a pusher defining a lumen; 
an elongated member positioned within the lumen, wherein the elongated member is 
transposable within the lumen independently of the pusher; 
an expandable tubular structure having a distal portion and a proximal portion, wherein the 
proximal portion is attached to the pusher, wherein the expandable tubular structure is porous and has an elongate shape, and wherein the expandable tubular structure is configured to engage the occlusive material; and 
an expandable capture member configured to capture a portion of the occlusive material, 
the expandable capture member including: 
a first end portion

an everted portion extending proximally past at least the distal portion of the 
expandable tubular structure, wherein proximal retraction of the elongated member relative to the pusher forms the everted portion of the expandable capture member; and 
a non-everted portion.

26.	(Currently Amended) The occlusion management system of claim 25 wherein the expandable tubular structure is formed from a porous mesh or scaffold.

27.	(Currently Amended) The occlusion management system of claim 25 wherein the expandable capture member is a braided structure.

29.	(Currently Amended) The occlusion management system of claim 25 wherein the expandable capture member is self-expanding.

31.	(Currently Amended) The occlusion management system of claim 25 wherein the expandable capture member is expandable independently of expansion of the expandable tubular structure.

34.	(Currently Amended) The occlusion management system of claim 25 wherein the lumen is a first lumen, and further comprising a catheter defining a second lumen, expandable tubular structure is configured to be contained within the second lumen of the catheter in a compressed state and to self-expand to an expanded state when deployed from the catheter.

35.	(Currently Amended) The occlusion management system of claim 25 wherein the expandable tubular structure includes a distal end defining a distal opening when the expandable tubular structure is expanded, and wherein the distal end has a substantially circular cross-sectional shape.
Reasons for Allowance
Claims 25-27, 29, 31, and 33-35 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of “an elongated member positioned within the lumen, wherein the elongated member is transposable within the lumen independently of the pusher” and “wherein proximal retraction of the elongated member relative to the pusher forms the everted portion of the expandable capture member”.
Prior art reference Berrada discloses the invention substantially as claimed. In reference to allowable material Berrada discloses (Fig. 16) an elongated member (104) positioned within a lumen of a pusher (102), wherein the elongated member is transposable within the lumen independently of the pusher (Par. 0137). However, Berrada does not disclose a proximal portion of an expandable tubular structure attached to pusher and a second end portion of an expandable capture member 
Prior art reference Paul discloses the invention substantially as claimed. In reference to allowable material Paul discloses (Fig. 2) a proximal portion of an expandable tubular portion (12) attached to the pusher (17; Par. 0032) and a second end portion of the expandable capture member (12) coupled to an elongate member (14; Par. 0027), wherein proximal retraction of the elongated member relative to the pusher forms the everted portion of the expandable capture member (Par. 0027). However, Paul fails to disclose the elongated member positioned within the lumen, wherein the elongated member is transposable within the lumen independently of the pusher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771